Opinion issued March 10, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00830-CV
———————————
in re Richard Chuba, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By petition for writ of mandamus,
relator, Richard Chuba, challenges the trial court’s September 1, 2010 order
dismissing the underlying personal-injury case for want of prosecution.[1]  Relator also appealed the trial court’s
dismissal order, but that appeal was dismissed on relator’s own request.     
          Relator is not entitled to mandamus
relief.  His petition does not comply
with the Texas Rules of Appellate Procedure. 
See, e.g., Tex. R. App. P. 9.5 (requiring relator
to serve copy of petition on all parties); Tex.
R. App. P. 52.7 (requiring relator to file mandamus record containing
all documents material to claim for relief). 
And, relator fails to explain why the appeal he voluntarily dismissed
was inadequate to remedy his complaints. 
See also Walker v. Packer, 827
S.W.2d 833, 840 (Tex. 1992) (explaining that person seeking mandamus relief
must establish lack of adequate appellate remedy).  
Accordingly,
we deny relator’s petition for writ
of mandamus.   
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Sharp.
 




[1]
          The underlying case is Richard Chuba v. Riverside Inn, No.
2010-30358 in the 113th District Court of Harris County, Texas.  Relator’s petition names the Honorable
Patricia Hancock as the respondent in this original proceeding.  Judge Hancock is no longer the presiding judge
of the 113th District Court; the Honorable John Donovan is now the presiding
judge of that court.  Pursuant to Texas
Rule of Appellate Procedure 7.2, Judge Donovan is substituted for Judge Hancock
as respondent.  See Tex. R. App. P.
7.2(a).  Given our disposition of
relator’s petition, we will not abate this original proceeding for
reconsideration of relator’s complaints by Judge Donovan.  See Tex. R. App. P. 2, 7.2(b).